Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

by and among

 

HAMILTON ACQUISITION, INC.

as Buyer,

 

STRATUM HOLDINGS, INC.,

as Seller,

 

and

 

CYMRI, L.L.C.

 

March 11, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1

DEFINITIONS

1

 

 

 

 

 

 

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

7

 

2.1

Purchase and Sale

7

 

2.2

Purchase Price

7

 

2.3

Payment of the Purchase Price and Other Amounts

7

 

2.4

The Closing

8

 

 

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER AND CYMRI

8

 

3.1

Organization, Power and Authorization

8

 

3.2

Binding Effect and Noncontravention

9

 

3.3

Brokers

9

 

3.4

Capitalization

10

 

3.5

Subsidiaries

10

 

3.6

Financial Statements

10

 

3.7

Subsequent Events

10

 

3.8

Title to Assets

12

 

3.9

Compliance With Laws

12

 

3.10

Undisclosed Liabilties

12

 

3.11

Tax Matters

12

 

3.12

Environmental Matters

13

 

3.13

Intellectual Property

13

 

3.14

Real Estate

14

 

3.15

Litigation

14

 

3.16

Employee Benefits

15

 

3.17

Insurance

17

 

3.18

Contracts

17

 

3.19

Employees

19

 

3.20

Affiliate Transactions

19

 

3.21

Receivables

19

 

3.22

Permits and Licenses

19

 

3.23

Tangible Assets

20

 

3.24

Service Warranty

20

 

3.25

Service Liability

20

 

3.26

Bank Accounts

20

 

3.27

Debt, Liabilities and Expenses

20

 

 

 

 

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

20

 

4.1

Organization, Power and Authorization

20

 

4.2

Binding Effect and Noncontravention

21

 

4.3

Brokers

21

 

4.4

Litigation

21

 

i

--------------------------------------------------------------------------------


 

4.4

Consents and Approvals

21

4.7

Investment Intent

21

 

 

 

ARTICLE 5

CONDITIONS TO THE CLOSING

22

5.1

Conditions to Buyer’s Obligation

22

5.2

Conditions to Seller’s and CYMRI’s Obligation

24

 

 

 

ARTICLE 6

COVENANTS

25

6.1

Further Assurances

25

6.2

Litigation Support

25

6.3

Release

25

6.4

Continued Existence/Reserve Account

25

6.5

Accounts Receivable Aging

26

6.6

Preparation of Tax Returns; Payment of Taxes

26

6.7

Cooperation with Respect to Tax Returns

29

6.8

Tax Sharing Agreements

29

6.9

Sterling Bank Account

29

 

 

 

ARTICLE 7

SURVIVAL AND INDEMNIFICATION

29

7.1

Survival of Representations and Warranties

29

7.2

Indemnification Obligations of Seller

29

7.3

Indemnification Obligations of Buyer

30

7.4

Limitations on Indemnification

31

7.5

Third Party Claims

31

 

 

 

ARTICLE 8

MISCELLANEOUS

32

8.1

Public Announcements

32

8.2

Transaction Expenses

32

8.3

Amendments

32

8.4

Successors and Assigns

32

8.5

Governing Law

32

8.6

Notices

32

8.7

Schedules and Exhibits

33

8.8

Termination of Certain Pre-Closing Agreements

34

8.9

Counterparts

34

8.10

No Third Party Beneficiaries

34

8.11

Headings

34

8.12

Entire Agreement

34

8.13

Severability

34

8.14

Construction

34

8.15

Cumulative Remedies

34

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

Decca Non-competition Agreement

Exhibit B

Decca Option Agreement

Exhibit C

Escrow Agreement

Exhibit D

Non-competition Agreement

Exhibit E

Sublease Agreement

Exhibit F

Transition Services Agreement

Exhibit G

Triumph MOU

Exhibit H

Opinion of Seller’s Legal Counsel

Exhibit I

Opinion of Buyer’s Legal Counsel

 

 

Exhibit 2.2

Purchase Price Calculation

Exhibit 5.1(e)

MSA Amendments

Exhibit 5.1(f)

MSA Agreements

 

Disclosure Schedule

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of March 11,
2008, by and among Hamilton Acquisition, Inc., a Delaware corporation (“Buyer”),
Stratum Holdings, Inc., a Nevada corporation (“Seller”), and CYMRI, L.L.C., a
Nevada limited liability company (“CYMRI”).

 

BACKGROUND

 

A.                                   Seller owns all of the issued and
outstanding capital stock of Petroleum Engineers, Inc., a Louisiana corporation
(the “Company”), which, as of the date hereof, consists of 2,040 issued and
outstanding shares of common stock (the “Securities”).

 

B.                                     The parties desire to enter into this
Agreement pursuant to which Seller agrees to sell to Buyer, and Buyer agrees to
purchase from Seller, all of the Securities.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings set forth
below:

 

“2007 and 2008 State Income Tax Returns of PEI” has the meaning set forth in
Section 6.6(b).

 

“Annual Financial Statements” has the meaning set forth in Section 3.6.

 

“Business Day” means a day, other than a Saturday, Sunday or other day on which
commercial banks in Houston, Texas are authorized or required by law to close.

 

“Buyer” has the meaning set forth in the preamble.

 

“Cantrell” means Franklin M. Cantrell, Jr.

 

“Closing” has the meaning set forth in Section 2.4.

 

“Closing Date” has the meaning set forth in Section 2.4.

 

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code and of any similar state law.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” has the meaning set forth in the background.

 

1

--------------------------------------------------------------------------------


 

“Company Material Adverse Effect” means, as to the Company, any change, event,
effect, claim, circumstance or matter that (individually or in the aggregate
with all other changes, effects, claims, circumstances or matters) is, or could
reasonably be expected to be or to become, materially adverse to the business,
condition (financial or otherwise), operations, results of operations,
liabilities, or prospects of the business of the Company, or to the ability of
the Company to consummate the transactions contemplated by this Agreement;
provided that none of the following shall be deemed to constitute, and none of
the following shall be taken into account in determining whether there has
occurred a Company Material Adverse Effect: (i) any adverse change or
development resulting from conditions affecting the United States or any foreign
economy generally; or (ii) any change required by any amendment to applicable
accounting requirements or principles applicable to the Company.

 

“CYMRI” has the meaning set forth in the preamble.

 

“CYMRI Merger Agreement” means the Agreement and Plan of Merger, dated May 23,
2006, by and among Seller, CYMRI, The Cymri Corporation, Larry M. Wright,
Cantrell, Robert G. Wonish and Michael W. Hopkins.

 

“Damages” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
Liabilities, obligations, Taxes, Liens, losses, expenses, and fees, including
court costs and attorneys’ fees and expenses (without giving effect to the
Company Material Adverse Effect or other materiality qualification or any
similar qualification).

 

“Debt” means (i) indebtedness for borrowed money, (ii) indebtedness secured by
any Lien on property owned whether or not the indebtedness secured has been
assumed, (iii) indebtedness evidenced by notes, bonds, debentures or similar
instruments, (iv) capital leases, including, without limitation, all amounts
representing the capitalization of rentals in accordance with GAAP,
(v) “earnouts” and similar payment obligations, (vi) guarantees with respect to
liabilities of a type described in any of clauses (i) through (v) above, and
(vii) interest, penalties, premiums, fees and expenses related to any of the
foregoing; provided that, for the purposes of Sections 2.2(ii), 2.3(b) and 3.27,
this definition shall not include the indebtedness represented by the PEI
Insurance Finance Agreement.

 

“Decca” means Decca Consulting Ltd., an Alberta corporation.

 

“Decca Non-competition Agreement” means the Non-competition Agreement to be
entered into at the Closing by Seller, the Company, Decca and Buyer, in
substantially the form attached as Exhibit A.

 

“Decca Option Agreement” means the Option Agreement to be entered into at the
Closing by Seller, Decca and Buyer, in substantially the form attached as
Exhibit B.

 

“Deferred Compensation Plan” has the meaning set forth in Section 3.16(a).

 

2

--------------------------------------------------------------------------------


 

“Disclosure Schedule” means the disclosure schedule prepared by Seller attached
to this Agreement, which sets forth the exceptions to the representations and
warranties contained in Articles 3 and certain other information called for by
this Agreement.

 

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) and any other employee benefit plan, program
or arrangement of any kind.

 

“Environmental Laws” means all Legal Requirements concerning public health and
safety, worker health and safety, pollution or protection of the environment,
including without limitation all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances, or wastes,
chemical substances or mixtures, pesticides, pollutants, contaminants, toxic
chemicals, petroleum products or byproducts, asbestos, polychlorinated
byphenyls, noise, or radiation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means each entity that is treated as a single employer with
the Company for purposes of Section 414 of the Code.

 

“Escrow Agent” means U.S. Bank National Association.

 

“Escrow Agreement” means the Escrow Agreement to be entered into at the Closing
by the Escrow Agent, Buyer and Seller, in substantially the form attached as
Exhibit C.

 

“Escrow Amount” means $1,600,000.

 

“Estimated Pre-Closing State Tax Liability” has the meaning set forth in
Section 2.2(v).

 

“Financial Statements” has the meaning set forth in Section 3.6.

 

“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles in effect in the United States from time to time.

 

“Government Entity” means any (i) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (ii) federal, state, local, municipal, foreign or other government;
(iii) governmental or quasi governmental authority of any nature;
(iv) multi-national organization or body; or (v) Person exercising, or entitled
to exercise, any executive, legislative, judicial, administrative, regulatory,
police, military or taxing authority or power of any nature.

 

“Income Tax” means any federal, state, local or foreign income and franchise
tax, including any interest, penalty, or addition thereto, whether disputed or
not.

 

3

--------------------------------------------------------------------------------


 

“Indemnified Party” means a party who is seeking indemnification under
Section 7.2 or 7.3.

 

“Indemnifying Party” means a party from whom indemnification is being sought
under Section 7.2 or 7.3.

 

“Insurance Policies” has the meaning set forth in Section 3.17.

 

“Intellectual Property” means all of the following: (i) inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications and patent
disclosures, together will all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof;
(ii) trademarks, service marks, trade dress, logos, slogans, trade names,
corporate names, Internet domain names, and brand names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith; (iii) copyrightable works, copyrights, and all
applications, registrations and renewals in connection therewith; (iv) trade
secrets, confidential information, and know-how (including customer and
independent contractor lists); (v) computer software (including all code, data,
databases and related documentation), and (vi) all other proprietary rights.

 

“Interim Financial Statements” has the meaning set forth in Section 3.6.

 

“Latest Balance Sheet” has the meaning set forth in Section 3.6.

 

“Leased Real Property” has the meaning set forth in Section 3.14(b).

 

“Legal Requirement” means any law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, judgment, order, decree, treaty,
rule, regulation, ruling, determination, charge, direction or other restriction
of an arbitrator or Government Entity.

 

“Liability” means any liability or obligation of any kind or nature (whether
known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge, assessment, deed
of trust, lease, adverse claim, levy, restriction on transfer, any conditional
sale or title retention agreement, or other security interest.

 

“Majority Shareholder” means each of Frederick A. Huttner, Larry M. Wright,
Michael W. Hopkins, Robert G. Wonish, Clarence J. Downs, and Richard A. Piske
III.

 

“Material Contracts” has the meaning set forth in Section 3.18(a).

 

4

--------------------------------------------------------------------------------


 

“Material Customer” means a customer of the Company that is one of the twenty
largest customers based on the net revenue of the Company for either of the
fiscal years ended December 31, 2006 or December 31, 2007.

 

“Non-competition Agreement” means the Non-competition Agreement to be entered
into at the Closing by Buyer, the Company, Seller, CYMRI, the Majority
Shareholders and such employees of the Company required by Buyer in its sole
discretion in substantially the form attached as Exhibit D.

 

“PEI Insurance Finance Agreement” means the Premium Finance Agreement,
Disclosure Statement and Security Agreement made as of July 12, 2007 by the
Company in favor of AICCO, Inc.

 

“Permits” has the meaning set forth in Section 3.22.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, an estate, a labor
union, or a Government Entity.

 

“Post-Closing Tax Period” means any Taxable period beginning on the day after
the Closing Date, and, with respect to any Taxable period beginning before and
ending after the Closing Date, means the portion of such Taxable period
commencing on the day after the Closing Date.

 

“Pre-Closing State Tax Liability” has the meaning set forth in Section 6.6(f).

 

“Pre-Closing Tax Period” means any Taxable period ending on or before the
Closing Date, and, with respect to any Taxable period beginning before and
ending after the Closing Date, means the portion of such Taxable Period through
the end of the Closing Date.

 

“Purchase Price” has the meaning set forth in Section 2.2.

 

“Reserve Account” has the meaning set forth in Section 6.4.

 

“Reserve Tax Liabilities” has the meaning set forth in Section 6.4.

 

“Sale of CYMRI” means (i) the sale, transfer or other disposition (including a
stock sale, merger or similar transaction) by Seller of more than fifty percent
(50%) of its equity interest in CYMRI to any Person, or (ii) a sale, lease,
transfer or other disposition of all or substantially all of the assets of CYMRI
to any Person.

 

“Securities” has the meaning set forth in the background.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preamble.

 

5

--------------------------------------------------------------------------------


 

“Seller Transaction Expenses” has the meaning set forth in Section 2.2(vi).

 

“Seller’s Knowledge” means the actual knowledge of the officers, directors and
managers of Seller and CYMRI after due inquiry and reasonable investigation. For
purposes of this Agreement, “due inquiry and reasonable investigation” means the
knowledge that Seller’s and CYMRI’s officers and directors would reasonably be
expected to obtain by reviewing with each key employee of Seller or the Company,
the representations and warranties set forth in this Agreement which are
applicable to the duties performed by such key employee or contractor on behalf
of Seller or the Company.

 

“Straddle Period” has the meaning set forth in Section 6.6(e).

 

“Sublease Agreement” means the Sublease Agreement to be entered into at the
Closing between the Company and Triumph in substantially the form attached as
Exhibit E.

 

“Tax” or “Taxes” means any federal, state, provincial, local or foreign income,
gross receipts, license, payroll, employment, excise (including taxes under
Section 409A of the Code), severance, stamp, occupation, premium, windfall
profits, environmental (including taxes under Section 59A of the Code), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, goods and services, transfer, registration, value added, alternative or
add-on minimum, estimated, or other tax of any kind, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person and any liability as a result of being a Person required by law
to withhold or collect taxes imposed on another Person.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes (including any schedule or
attachment thereto, and any amendment thereof).

 

“Third Party Claim” has the meaning set forth in Section 7.5(a).

 

“Transaction Documents” means this Agreement, the Decca Non-competition
Agreement, the Decca Option Agreement, the Escrow Agreement, the Non-competition
Agreement, the Sublease Agreement, the Transition Services Agreement and the
Triumph MOU.

 

“Transition Services Agreement” means the Transition Services Agreement to be
entered into at the Closing by the Company and Seller, in substantially the form
attached as Exhibit F.

 

“Triumph” means Triumph Energy, Inc., a Louisiana corporation.

 

“Triumph MOU” means the Memorandum of Understanding to be entered into at the
Closing by the Company and Triumph, in substantially the form attached as
Exhibit G.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 2

PURCHASE AND SALE OF SECURITIES

 

2.1                                 Purchase and Sale.  On and subject to the
terms and conditions of this Agreement, Buyer agrees to purchase the Securities
from Seller, and Seller agrees to sell the Securities to Buyer.

 

2.2                                 Purchase Price.  The aggregate purchase
price for the Securities (the “Purchase Price”) equals the sum of:

 

(i)                                     $15,000,000;

 

(ii)                                  minus the amount of Debt of the Company as
of the Closing, which is set forth on Exhibit 2.2;

 

(iii)                               minus the amount of all distributions, bonus
payments, and all other contractual payments due or earned by employees of the
Company (other than normal periodic compensation payments and any incentive
plans put into place by Buyer) as of, or resulting from, the Closing, which is
set forth on Exhibit 2.2;

 

(iv)                              minus the amount of all Liabilities of the
Company as of the Closing Date that are (A) outstanding more than 60 days on the
Closing Date or (B) not incurred in the ordinary course of business, which is
set forth on Exhibit 2.2;

 

(v)                                 minus $100,000, which represents the
estimated Liability of the Company for state Income Taxes in Texas, Louisiana
and Mississippi for taxable periods ending in 2007, and the pre-Closing portion
of such Liability for the taxable period of the Company ending in 2008 that has
not been paid as of the Closing Date (the “Estimated Pre-Closing State Tax
Liability”); and

 

(vi)                              minus the aggregate amount of fees and
expenses owing by Seller, CYMRI or the Company in connection with the
transactions contemplated by this Agreement in the amounts indicated on
Exhibit 2.2 (the “Seller Transaction Expenses”).

 

2.3                                 Payment of the Purchase Price and Other
Amounts.  At the Closing, subject to the satisfaction or waiver of each of the
conditions specified in Section 5:

 

(a)                                  Purchase Price.  Buyer will pay the
Purchase Price as follows:

 

(i)                                     Escrow Amount.  Buyer will deliver the
Escrow Amount to the Escrow Agent by wire transfer or delivery of other
immediately available funds to an account designated by the Escrow Agent to be
held in escrow pursuant to the terms of the Escrow Agreement.

 

7

--------------------------------------------------------------------------------


 

(ii)                                  Cash Consideration.  Buyer will deliver to
Seller an amount of cash equal to the Purchase Price less the Escrow Amount by
wire transfer or delivery of other immediately available funds to the accounts
designated by Seller in writing to Buyer.

 

(b)                                 Debt.  On behalf of the Company, and at the
direction of Seller, Buyer shall deliver payment to the appropriate parties in
respect of the Debt of the Company as of immediately prior to Closing, if any,
pursuant to payoff letters or invoices delivered by such parties to Seller,
Buyer and the Company, which are in form and substance reasonably satisfactory
to Buyer.

 

(c)                                  Seller Transaction Expenses.  On behalf of
the Company and Seller, and at the direction of Seller, Buyer will deliver
payment of the Seller Transaction Expenses to the Persons identified on
Exhibit 2.2 for which Buyer has received a release of Seller and the Company
from such parties (in a form acceptable to the Buyer in its sole discretion) at
or prior to the Closing, by wire transfer or delivery of other immediately
available funds to the accounts designated by Seller.

 

2.4                                 The Closing.  The closing of the purchase
and sale of the Securities and the transactions relating thereto (the
“Closing”), will take place on the date hereof simultaneously with the execution
and delivery by the parties of this Agreement.  The date and time of the Closing
is the “Closing Date.”

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER AND CYMRI

 

Except as otherwise set forth on the Disclosure Schedule, CYMRI and Seller,
jointly and severally, represent and warrant to Buyer as follows:

 

3.1                                 Organization, Power and Authorization.

 

(a)                                  Seller is a corporation duly organized,
validly existing and in good standing under the laws of Nevada, and is duly
authorized to conduct business and is in good standing under the laws of each
jurisdiction where such qualification is required.  Seller has the corporate
power to carry on the businesses in which it is engaged and to own and use the
properties owned and used by it.  Seller has the requisite power and authority
necessary to enter into, deliver and perform its obligations pursuant to each of
the Transaction Documents to which it is a party.  Seller’s execution, delivery
and performance of each Transaction Document to which it is a party has been
duly authorized by Seller.  Upon the consummation of the transactions
contemplated by the Transaction Documents and immediately after the Closing,
Seller will be solvent and will be able to continue to pay its Liabilities in
the ordinary course of business.

 

(b)                                 CYMRI is a limited liability company duly
organized, validly existing and in good standing under the laws of Nevada, and
is duly authorized to conduct business and is in good standing under the laws of
each jurisdiction where such qualification is required.  CYMRI

 

8

--------------------------------------------------------------------------------


 

has the organizational power to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.  CYMRI has the requisite
power and authority necessary to enter into, deliver and perform its obligations
pursuant to each of the Transaction Documents to which it is a party.  CYMRI’s
execution, delivery and performance of each Transaction Document to which it is
a party has been duly authorized by CYMRI.

 

(c)                                  The Company is a corporation, duly
organized, validly existing and in good standing under the laws of Louisiana. 
The Company is duly authorized to conduct business and is in good standing under
the laws of each jurisdiction where such qualification is required.  The Company
has the corporate power to carry on the businesses in which it is engaged and to
own and use the properties owned and used by it.  The Company has the requisite
power and authority necessary to enter into, deliver and perform its obligations
pursuant to each of the Transaction Documents to which it is a party.  The
Company’s execution, delivery and performance of each Transaction Document to
which it is a party has been duly authorized by the Company.

 

3.2                                 Binding Effect and Noncontravention.

 

(a)                                  This Agreement has been duly executed and
delivered by Seller and CYMRI and constitutes, and each other Transaction
Document to which Seller, CYMRI or the Company is a party when executed and
delivered will constitute, a valid and binding obligation of Seller, CYMRI or
the Company, as the case may be, enforceable against Seller, CYMRI or the
Company in accordance with its terms except as such enforceability may be
limited by (i) applicable insolvency, bankruptcy, reorganization, moratorium or
other similar laws affecting creditors’ rights generally, and (ii) applicable
equitable principles (whether considered in a proceeding at law or in equity).

 

(b)                                 The execution, delivery and performance of
the Transaction Documents by Seller, CYMRI and the Company does not (i) violate
any Legal Requirement to which Seller, CYMRI or the Company is subject or any
provision of its charter or bylaws or equivalent organizational documents,
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument, or other arrangement to which Seller, CYMRI or the Company
is a party or by which Seller or the Company is bound or to which Seller’s,
CYMRI’s or the Company’s assets are subject, (iii) result in the creation of any
Lien on the Securities or the assets of the Company, or (iv) require any
authorization, consent, approval or notice by or to any Person.

 

3.3                                 Brokers.  Neither Seller nor the Company has
retained any broker in connection with the transactions contemplated by this
Agreement and neither the Company nor Buyer will have any obligation to pay any
broker’s, finder’s, investment banker’s, financial advisor’s or similar fee in
connection with this Agreement or the transactions contemplated by this
Agreement by reason of any action taken by or on behalf of Seller or the
Company.

 

9

--------------------------------------------------------------------------------


 

3.4                                 Capitalization.  Seller holds of record,
owns beneficially, and has good and marketable title to the Securities, free and
clear of all Liens.  The authorized capital stock of the Company consists of
2,500 shares of common stock, having no par value per share, of which 2,040 are
issued and outstanding.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized, are validly issued, fully
paid, and nonassessable, and are held of record by Seller.  There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require the Company to issue, sell, or otherwise cause to become
outstanding any of its capital stock.  There are no voting trusts, proxies, or
other agreements or understandings with respect to the voting of the capital
stock of the Company.

 

3.5                                 Subsidiaries.  The Company currently has no
subsidiaries, and the Company has not had in the past, any investment, equity,
or ownership interest (whether controlling or not) of any kind in any other
Person.  The Company is not engaged in any joint venture or partnership with any
other Person.

 

3.6                                 Financial Statements.  The Disclosure
Schedule contains the following financial statements (the “Financial
Statements”):  (i) the Company’s respective stand-alone balance sheet and
related statement of income for the calendar years ended December 31, 2005 and
December 31, 2006 (the “Annual Financial Statements”); (ii) the Company’s
respective interim stand-alone balance sheet and related statement of income for
the eight month period ended August 31, 2007 (the “Interim Financial
Statements”); and (iii) for each month after August 31, 2007 through January 31,
2008, the Company’s interim stand-alone balance sheet for such month (the most
recent such balance sheet being the “Latest Balance Sheet”) along with the
Company’s related statement of income for such month and the year-to-date
period.  The Financial Statements have been prepared in accordance with GAAP
applied on a materially consistent basis for the periods covered thereby and
present fairly in all material respects the financial condition of the Company
as of such dates and the results of operations for the periods specified.

 

3.7                                 Subsequent Events.

 

(a)                                  Since August 31, 2007:

 

(i)                                     there has been no event or occurrence
which has had a Company Material Adverse Effect,

 

(ii)                                  the Company has conducted its business
only in the ordinary course of business; and

 

(iii)                               the Company has not:

 

(A)                              entered into any agreement, contract, lease, or
license either involving more than $25,000 or outside the ordinary course of
business;

 

(B)                                accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license either involving more than
$25,000 or

 

10

--------------------------------------------------------------------------------


 

outside the ordinary course of business (or had any other party thereto take
such action);

 

(C)                                imposed or granted any Lien on any of its
assets;

 

(D)                               made any capital expenditures or commitments
therefore either involving more than $25,000 (in the aggregate) or outside the
ordinary course of business;

 

(E)                                 made any capital investment in, any loan to,
or any acquisition of the securities or other assets of, any Person either
involving more than $25,000 (individually or in the aggregate) or outside the
ordinary course of business;

 

(F)                                 incurred any Debt other than periodic draw
downs on the Company’s credit facility with Wells Fargo Bank, National
Association in the ordinary course of business;

 

(G)                                delayed or postponed the payment of accounts
payable or other Liabilities outside the ordinary course of business;

 

(H)                               cancelled, compromised, waived, or released
any right or claim either involving more than $25,000 (individually or in the
aggregate) or outside the ordinary course of business;

 

(I)                                    sold, assigned, transferred, or licensed
any Intellectual Property;

 

                                                                                               
(J)                                   issued, sold or transferred any of its
capital stock or other equity securities, securities convertible into its
capital stock or other equity securities or warrants, options or other rights to
acquire its capital stock or other equity securities, or any bonds or debt
securities;

 

(K)                               accelerated or modified in any material
respect the terms of any account receivable, changed any customer’s payment
terms, changed any policies related to accounts receivable, or written off any
account receivable;

 

(L)                                 experienced any material damage, destruction
or loss to its assets (whether or not covered by insurance);

 

(M)                            made any changes in any material employee
compensation, benefits, severance or termination agreement other than routine
salary increases in the ordinary course of business;

 

11

--------------------------------------------------------------------------------


 

(N)                               received any formal or actual notice from any
customer with respect to any warranty claims, termination of contracts or work
orders, or disputes as to billed fees in excess of $25,000; or

 

(O)                               agreed to do any of the foregoing.

 

(b)                                 Since January 31, 2008, the Company has not
(i) declared or made any payment or distribution of cash or other property to
its shareholders with respect to its capital stock; (ii) purchased or redeemed
any shares of capital stock; or (iii) made any cash payments or transfers to any
affiliate of the Company.

 

3.8                                 Title to Assets.  The Company has good and
marketable title to, or a valid leasehold interest in, the assets used in the
conduct of its business, that are reflected on the Latest Balance Sheet, or
acquired since the date thereof, free and clear of all Liens, except assets
disposed of in the ordinary course of business since the date of the Latest
Balance Sheet.

 

3.9                                 Compliance With Laws.  The Company has
complied in all material respects with all applicable Legal Requirements, and no
action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand or notice has been filed or commenced against the Company alleging any
failure to so comply.

 

3.10                           Undisclosed Liabilities.  The Company has no
Liability except for (i) Liabilities set forth on the face of the Latest Balance
Sheet, and (ii) Liabilities which have arisen after the date thereof in the
ordinary course of business (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of contract, breach of
warranty, tort, infringement, or violation of law).

 

3.11                           Tax Matters.

 

(a)                                  The Company has filed all Tax Returns which
it was required to file by all Legal Requirements.  All such Tax Returns are
true, correct and complete and were prepared in compliance with all Legal
Requirements.  All Taxes due and owing by the Company (whether or not shown on
any Tax Return) have been paid.  The Company is not currently the beneficiary of
any extension of time within which to file any Tax Return.  The Company has
withheld and paid all Taxes required to have been withheld and paid in
connection with any amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other Person.

 

(b)                                 No audits or administrative or judicial Tax
proceedings are pending or being conducted with respect to the Company.  The
Company has not received from any Government Entity any (i) notice indicating an
intent to open an audit or other review, (ii) request for additional information
related to Tax matters, or (iii) notice of deficiency or proposed adjustment for
any Tax.  The Company has not waived or extended any statute of limitations in
respect of Taxes or agreed to the extension of time with respect to a Tax
assessment or deficiency.

 

12

--------------------------------------------------------------------------------


 

(c)                                  The Company is not a party to any
agreement, contract, arrangement or plan that has resulted or would result,
separately or in the aggregate, in the payment of (i) any “excess parachute
payment” within the meaning of Section 280G of the Code (or any corresponding
provision of state, local or foreign tax law) or (ii) any amount that will not
be fully deductible as a result of Section 162(m) of the Code (or any
corresponding provision of state, local or foreign tax law).  The Company is not
a party to or bound by any tax allocation or sharing agreement.  The Company has
not been a member of an affiliated group filing a consolidated federal income
tax return (other than a group the common parent of which was the Company).  The
Company has no Liability for the Taxes of any Person under Treasury Regulation
Section §1.1502-6 (or any similar provision of state, local, or foreign law), as
a transferee or successor, by contract, or otherwise.

 

(d)                                 The unpaid Taxes of the Company (i) did not,
as of the Latest Balance Sheet, exceed the reserve for Tax Liability set forth
on the face of the Latest Balance Sheet, and (ii) do not exceed that reserve as
adjusted to reflect operations thereafter in accordance with past practice. 
Since the Latest Balance Sheet, the Company has not incurred any Liability for
Taxes outside the ordinary course of business.

 

(e)                                  Every Person who has provided service to
the Company or any other Person at the request of the Company has been properly
classified by the Company as an employee or independent contractor in compliance
with all Legal Requirements.

 

3.12                           Environmental Matters.  The Company has complied
in all material respects with all applicable Environmental Laws, and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, demand or
notice has been filed or commenced against the Company alleging any failure to
so comply.  The Company has obtained and is in compliance with all permits,
licenses and other authorizations required pursuant to Environmental Laws for
the occupation of the Leased Real Property and/or the operation of its business;
and all such permits, licenses and other authorization are set forth on the
Disclosure Schedule.  The Company has not received any notice from any
Government Entity of any actual or alleged violations or Liabilities, including
any investigatory, remedial or corrective obligations, arising under
Environmental Laws.  The Company has not assumed or otherwise become subject to
any Liability, including any investigatory, remedial or corrective obligations,
of any other Person arising under Environmental Laws.  The Company has provided
Buyer with all environmental audits, reports and other material environmental
documents relating to the Company’s past or current properties, facilities and
operations.

 

3.13                           Intellectual Property.

 

(a)                                  The Company owns or has a valid right to
use all Intellectual Property that it uses in the conduct of its business.  Each
item of Intellectual Property owned or used by the Company immediately prior to
the Closing will be owned or available for use by the Company on the same terms
and conditions immediately after the Closing.  The Company has taken all action
necessary and desirable to maintain and protect each item of Intellectual
Property that it owns or uses.

 

13

--------------------------------------------------------------------------------


 

(b)                                 The Company has not interfered with,
infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of any Person, and the Company has not received any
charge, complaint, claim, demand or notice alleging any of the foregoing.  To
Seller’s Knowledge, no Person has interfered with, infringed upon,
misappropriated, or otherwise come into conflict with any Intellectual Property
rights of the Company.

 

(c)                                  Set forth on the Disclosure Schedule are
all of the following that are owned or used by the Company: (i) patents and
patent applications; (ii) registered trademarks and applications to register
trademarks; (iii) registered copyrights and applications to register copyrights;
(iv) all Intellectual Property owned by any other Person (and all licenses,
sublicenses, grants, or other agreements related thereto); (v) all computer
software and databases; and (vi) any other Intellectual Property that is
material to the Company’s business.

 

3.14                           Real Estate.

 

(a)                                  The Company does not own any real property.

 

(b)                                 Set forth on the Disclosure Schedule is a
list of all real property leased by the Company (the “Leased Real Property”) and
each lease pursuant to which the Company leases the Leased Real Property.  The
Company has provided to Buyer a true, correct and complete copy of each such
lease.  Each such lease is a valid and binding obligation of the parties
thereto, enforceable against such parties in accordance with its terms except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).  The Company is not, and, to Seller’s
Knowledge, no other Person is, in violation or breach of or default under any
such lease.  The transactions contemplated by this Agreement do not require the
consent of any party to any such lease, will not result in a violation or breach
of or default under any such lease, and will not otherwise cause any such lease
to cease to be legal, binding, enforceable and in full force and effect on the
same terms following the Closing.

 

(c)                                  To Seller’s Knowledge, all buildings,
structures, fixtures, building systems and equipment, and all components thereof
(including the roof, foundation, walls, and other structural elements thereof,
heating, ventilation, air conditioning, mechanical, electrical, plumbing and
other building systems, environmental control, remediation and abatement
systems, sewer, storm and waste water systems, irrigation and other water
distribution systems, parking facilities, fire protection security and
surveillance systems, and telecommunications, computer, wiring and cable
installations), included in the Leased Real Property are in good condition and
repair and sufficient for the operations of the Company’s businesses.

 

3.15                           Litigation.  The Disclosure Schedule
(i) describes all outstanding injunctions, judgments, orders, decrees, rulings,
or charges related to the Company, (ii) describes all actions, suits,
proceedings, hearings, investigations, arbitrations, and other legal or
administrative proceedings to which the Company is a party or, to Seller’s
Knowledge, threatened to be made a party, and (iii) indicates if any of such
matters, if determined adversely to the Company, could

 

14

--------------------------------------------------------------------------------


 

reasonably be expected to subject the Company to Liabilities in excess of
$50,000.  There is no reason to believe that any action, suit, proceeding,
hearing, investigation, arbitration, or other legal or administrative proceeding
may be brought or threatened against the Company or that there is any reasonable
basis for any of the foregoing.  The Disclosure Schedule describes all reported
incidents of which Seller has Knowledge involving the Company that could
reasonably be expected to result in any claim being made against the Company.

 

3.16                           Employee Benefits.

 

(a)                                  The Disclosure Schedule lists each Employee
Benefit Plan that the Company maintains, to which the Company contributes or has
any obligation to contribute, or with respect to which the Company has any
Liability.

 

(i)                                     Each such Employee Benefit Plan (and
each related trust, insurance contract, or fund) has been maintained, funded and
administered, in all material respects, in accordance with the terms of such
Employee Benefit Plan, the terms of any applicable collective bargaining
agreement and all Legal Requirements.

 

(ii)                                  All required reports and descriptions
(including annual reports (IRS Form 5500), summary annual reports, and summary
plan descriptions) have been timely filed and/or distributed in accordance with
the applicable requirements of ERISA and the Code with respect to each such
Employee Benefit Plan.  The requirements of COBRA have been met, in all material
respects, with respect to each such Employee Benefit Plan which is an “employee
welfare benefit plan” (as such term is defined in Section 3(1) of ERISA) subject
to COBRA.

 

(iii)                               All contributions (including all employer
contributions and employee salary reduction contributions) that are due have
been made within the time periods prescribed by ERISA and the Code to each such
Employee Benefit Plan that is an “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA) and all contributions for any period ending
on or before the Closing Date which are not yet due have been made to each such
employee pension benefit plan or funds have been reserved and set aside in an
amount sufficient to satisfy such contributions.  All premiums or other payments
for all periods ending on or before the Closing Date have been paid with respect
to each such Employee Benefit Plan that is an employee welfare benefit plan.

 

(iv)                              Each such Employee Benefit Plan which is
intended to meet the requirements of a “qualified plan” under Section 401(a) of
the Code has received a determination from the Internal Revenue Service that
such Employee Benefit Plan is so qualified, and nothing has occurred since the
date of such determination that could adversely affect the qualified status of
any such Employee Benefit Plan.  Each such Employee Benefit Plan has been timely
amended to reflect the provisions of any and all Legal Requirements in effect
for any period prior to or as of the Closing other than amendments for which the
remedial amendment period under Section 401(b) of the Code (including, if
applicable, any extension of the remedial amendment period) has not

 

15

--------------------------------------------------------------------------------


 

expired, and there are no plan document failures, operational failures,
demographic failures or employee eligibility failures which have not been
corrected within the meaning of Rev. Proc. 2006-27 with respect to any such
Employee Benefit Plan.

 

(v)                                 There have been no “prohibited transactions”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to any such Employee Benefit Plan.  No fiduciary has any Liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any such Employee Benefit
Plan.  No action, suit, proceeding, hearing, or investigation with respect to
the administration or the investment of the assets of any such Employee Benefit
Plan (other than routine claims for benefits) is pending or, to Seller’s
Knowledge, threatened.  To Seller’s Knowledge, there is no basis for any such
action, suit, proceeding, hearing, or investigation.

 

(vi)                              The Company has delivered to the Buyer correct
and complete copies of the plan documents and summary plan descriptions, the
most recent determination letter received from the Internal Revenue Service, the
most recent annual report (IRS Form 5500, with all applicable attachments), and
all related trust agreements, insurance contracts, service or investment
agreements, most recent testing information, list of assets and other funding
arrangements which implement each such Employee Benefit Plan.

 

(vii)                           The Disclosure Schedule lists each such Employee
Benefit Plan providing for deferred compensation that constitutes a
“nonqualified deferred compensation plan” (as defined in Section 409A(d)(1) of
the Code and applicable regulations (including IRS Notice 2005-1)) for the
Company or any ERISA Affiliate (the “Deferred Compensation Plans”).  Each
Deferred Compensation Plan (i) complies, in all material respects, with
requirements of Section 409A of the Code and regulations promulgated thereunder,
or (ii) is exempt from compliance under the “grandfather” provisions of
applicable regulations, and has not been materially modified since October 3,
2004, or (iii) may, without the consent of any service provider or other Person
and without any Liability to the Company or any ERISA Affiliate other than for
the payment of benefits due thereunder, the full amount of which has been
reflected on the Latest Balance Sheet, be amended or terminated to comply with
or to be exempt from, the requirements of Section 409A of the Code and
regulations promulgated thereunder.

 

(b)                                 Neither the Company nor any ERISA Affiliate
maintains, contributes to, has any obligation to contribute to, or has (or has
ever had during the six years prior to the Closing Date) any Liability under or
with respect to any “defined benefit plan” (as defined in Section (3)(35) of
ERISA) or any “multiemployer plan” (as defined in Section (3)(37) or
4001(a)(3) of ERISA).  Neither the Company nor any ERISA Affiliate maintains or
contributes (or has ever maintained or contributed during the six years prior to
the Closing Date) or has any Liability under a plan subject to Section 412 of
the Code.

 

(c)                                  The Company does not maintain, contribute
to or have any obligation to contribute to, or has any Liability with respect
to, any employee welfare benefit plan providing

 

16

--------------------------------------------------------------------------------


 

medical, health, or life insurance or other welfare-type benefits for current or
future retired or terminated directors, officers or employees of the Company (or
any spouse of other dependent thereof) other than in accordance with COBRA or a
similar state law.  Set forth on the Disclosure Schedule is a list of all
Persons who are receiving COBRA benefits through the Company or any ERISA
Affiliate and a list of all employees of the Company who are currently on leave.

 

3.17                           Insurance.  The Disclosure Schedule contains a
list of each insurance policy, bond or other form of insurance maintained by the
Company (the “Insurance Policies”).  With respect to each Insurance Policy: 
(i) the policy is legal, valid, binding, enforceable, and in full force and
effect; (ii) the policy will continue to be legal, valid, binding, enforceable,
and in full force and effect on the same terms immediately following the
consummation of the transactions contemplated hereby; (iii) the Company nor, to
Seller’s Knowledge, any other party to the policy is in breach or default
(including with respect to the payment of premiums or the giving of notices),
and no event has occurred which, with notice or the lapse of time, would
constitute such a breach or default, or permit termination, modification, or
acceleration, under the policy; (iv) no party to the policy has repudiated any
provision thereof; and (v) the Company has provided to Buyer a true, correct and
complete copy of the policy.

 

3.18                           Contracts.

 

(a)                                  The Disclosure Schedule contains a list of
each of the following contracts, agreements or other arrangements to which the
Company is a party or by which any of its assets or properties is bound (the
“Material Contracts”):

 

(i)            master services agreement with a Material Customer;

 

(ii)           consulting agreement or work agreement that involves the
performance of services for, or delivery of goods or materials to, the Company
that (A) resulted in expenses to the Company in excess of $50,000 for the
calendar year ending December 31, 2007 or (B) is reasonably expected to result
in expenses to the Company in excess of $50,000 after the Closing Date;

 

(iii)          other than the agreements described in Section 3.18(a)(i) above,
any agreement that involves the performance of services or delivery of goods or
materials by the Company that (A) resulted in revenue to the Company in excess
of $50,000 for the calendar year ending December 31, 2007 or (B) is reasonably
expected to result in revenue to the Company in excess of $50,000 after the
Closing Date;

 

(iv)          other than the agreements described in Section 3.18(a)(ii) above,
any agreement that involves the performance of services for, or delivery of
goods or materials to, the Company that (A) resulted in expenses to the Company
in excess of $50,000 for the calendar year ending December 31, 2007 or (B) is
reasonably expected to result in expenses to the Company in excess of $50,000
after the Closing Date;

 

(v)           collective bargaining agreement or other similar contract with any
labor union;

 

17

--------------------------------------------------------------------------------


 

(vi)                              agreement for the employment of any Person on
a full-time, part-time, consulting or other basis (A) providing annual cash or
other compensation in excess of $100,000, or (B) providing for the payment of
any cash or other compensation or benefits upon the consummation of the
transactions contemplated hereby;

 

(vii)                           agreement, guaranty or indenture relating to
borrowed money or other Debt of the Company, or any Lien on any asset of the
Company;

 

(viii)                        agreement that restricts in any respect the
ability of the Company to engage in any line of business or compete with any
Person;

 

(ix)                                joint venture or partnership agreement
involving a sharing of profits, losses, costs or liabilities by the Company with
any other Person;

 

(x)                                   lease or agreement under which the Company
is (A) lessee of or holds or operates any tangible personal property owned by
any other Person, except for any lease of tangible personal property under which
the aggregate annual rental payments do not exceed $25,000, or (B) lessor of or
permits any other Person to hold or operate any tangible property (real or
personal) owned by the Company;

 

(xi)                                power of attorney granted by or to the
Company;

 

(xii)                             agreement with any shareholder, director,
officer, employee, agent or other affiliate of the Company (other than the
agreements described in Section 3.18(a)(ii)) and 3.18(a)(vi);

 

(xiii)                          agreement not entered into the ordinary course
of business;

 

(xiv)                         other agreement that (A) involves the payment or
potential payment, pursuant to the terms of any such contract or agreement, to
or by the Company of more than $25,000, and (B) cannot be terminated within 90
days after giving notice of termination without resulting in any cost or penalty
to the Company; and

 

(xv)                            other agreement that is material to the Company
or its business.

 

(b)                                 Each Material Contract and each other master
service agreement to which the Company is a party is a valid and binding
obligation of the parties thereto, enforceable against them in accordance with
its terms except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, and (ii) applicable equitable principles
(whether considered in a proceeding at law or in equity).  Neither the Company
nor, to Seller’s Knowledge, any other Person, is in violation or breach of or
default under such Material Contract or master service agreement to which the
Company is a party.  The Company has provided to Buyer a true, correct and
complete copy of each written Material Contract and a written description of the
material terms of each oral Material Contract.

 

18

--------------------------------------------------------------------------------


 

(c)                                  The Company has provided to Buyer a true,
correct and complete copy of (i) each Material Contract, (ii) each master
service agreement to which the Company is a party or by which it is bound,
(iii) the résumé of each consultant providing engineering services for or on
behalf of the Company, and (iv) the billing history of each consultant providing
engineering services for or on behalf of the Company for the fiscal year ended
December 31, 2006 and the eight month period ended August 31, 2007.  To Seller’s
Knowledge, no consultant that is performing or has performed engineering
services for or on behalf of the Company has a claim against or dispute with the
Company.  The Company has a valid and binding master service agreement with each
Material Customer.  To Seller’s Knowledge, no Material Customer or material
group of independent contractors intends to cease doing business with the
Company or decrease the amount of business it does with the Company in any
material respect.

 

3.19                           Employees.  The Company has not experienced any
strike or material grievance, claim of unfair labor practices, or other
collective bargaining dispute.  To Seller’s Knowledge, no organizational effort
is presently being made or threatened by or on behalf of any labor union with
respect to employees of the Company.  To Seller’s Knowledge, no officer or
executive manager of the Company has any plans to terminate his or her
employment or independent contractor relationship with the Company or is a party
to any agreement that materially and adversely affects the ability of such
officer or executive manager to perform his or her duties with the Company. 
There are no uninsured workers’ compensation claims pending or, to Seller’s
Knowledge, threatened against the Company.  The qualifications for employment of
each of the Company’s employees under applicable immigration laws have been
reviewed by the Company and a properly completed Form I-9 is on file with the
Company for each employee, as applicable.  The Company has complied with the
U.S. Immigration and Nationality Act, as amended from time to time, and the
rules and regulations promulgated thereunder, and to Seller’s Knowledge, there
is no reasonable basis for any claim that the Company is not in compliance with
the terms thereof.  All employees and consultants of the Company are properly
classified as such and the Company is not subject to any Liability for
misclassification of such persons.  The Disclosure Schedule contains a list of
the employees and contractors of the Company as of March 1, 2008.  None of such
employees are or have been employees of either Seller or its affiliates, other
than the Company, for a period of three months prior to Closing.

 

3.20                           Affiliate Transactions.  None of Seller, its
affiliates, or any of the Company’s directors, officers, employees, or
affiliates (i) has been involved in any business arrangement or relationship
with the Company within the past 12 months, or (ii) owns any asset which is used
in the business of the Company.

 

3.21                           Receivables.  All notes and accounts receivable
of the Company are reflected properly on its books and records, are valid
receivables subject to no setoffs or counterclaims.

 

3.22                           Permits and Licenses.  The Disclosure Schedule
contains a true and complete list of all licenses, permits, certificates of
authority, authorizations, approvals, registrations and similar consents granted
or issued by any Government Entity to the Company (the “Permits”).  All of the
Permits are currently effective and valid and they are sufficient to enable the
Company to conduct its business in compliance with all Legal Requirements.  The
execution, delivery or

 

19

--------------------------------------------------------------------------------


 

performance of this Agreement by the parties will not have any effect on the
continued validity or sufficiency of the Permits, nor will any additional
licenses, permits, certificates of authority, authorizations, approvals,
registrations or similar consents be required by virtue of the execution,
delivery or performance of this Agreement by the parties hereto to enable the
Company to conduct its business.

 

3.23                           Tangible Assets.  The Company owns or leases all
buildings, machinery, equipment, computers and related equipment, furniture,
vehicles, and other tangible assets necessary for the conduct of its
businesses.  Each such tangible asset is in good operating condition and repair
(ordinary wear and tear excepted), and is suitable for the purposes for which it
is used.

 

3.24                           Service Warranty.  To Sellers’ Knowledge, all
services provided by the Company (or any Person for which the Company may be
responsible, including independent contractors) have been in conformity with all
applicable contractual commitments and all express and implied warranties, and
the Company has no Liability for replacement or repair thereof or other damages
in connection therewith.

 

3.25                           Service Liability.  The Company has no Liability
arising out of any injury to individuals or property as a result of any service
provided by the Company (nor any Person for which the Company may be
responsible, including independent contractors).

 

3.26                           Bank Accounts.  The Disclosure Schedule contains
a complete and accurate list of each deposit account or asset maintained by or
on behalf of the Company with any bank, brokerage house or other financial
institution, specifying with respect to each the name and address of the
institution, the name under which the account is maintained, the account number,
and the name and title or capacity of each Person authorized to have access
thereto.

 

                                                3.27                          
Debt, Liabilities, and Expenses.  Exhibit 2.2 sets forth, as of the Closing
Date, (a) all of the Debt of the Company, (b) all of the Liabilities of the
Company that are (i) outstanding more than 60 days on the Closing Date or
(ii) not incurred in the ordinary course of business, (c) all payments and
expenses described in Section 2.2(iii), and (d) all Seller Transaction
Expenses.  Exhibit 2.2 sets forth all of the fees and expenses owing by Seller,
CYMRI or the Company in connection with the transactions contemplated in this
Agreement.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and CYMRI as follows:

 

4.1                                 Organization, Power and Authorization. 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of Delaware.  Buyer is duly authorized to conduct business and is
in good standing under the laws of each jurisdiction where such qualification is
required.  Buyer has the requisite power to carry on the businesses in which it
is engaged and to own and use the properties owned and used by it.  Buyer has
the requisite power and authority necessary to enter into, deliver and perform
its obligations pursuant to each of the

 

20

--------------------------------------------------------------------------------


 

Transaction Documents to which it is a party.  Buyer’s execution, delivery and
performance of each Transaction Document to which it is a party has been duly
authorized by Buyer.

 

4.2                                 Binding Effect and Noncontravention.

 

(a)                                  This Agreement has been duly executed and
delivered by Buyer and constitutes, and each other Transaction Document to which
Buyer is a party when executed and delivered will constitute, a valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms except as such enforceability may be limited by (i) applicable insolvency,
bankruptcy, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, and (ii) applicable equitable principles (whether
considered in a proceeding at law or in equity).

 

(b)                                 The execution, delivery and performance by
Buyer of the Transaction Documents to which it is a party do not (i) violate any
Legal Requirement to which Buyer is subject or its charter or bylaws or
equivalent organizational documents, (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify, or cancel, or require any notice
under any agreement, contract, lease, license, instrument, or other arrangement
to which Buyer is a party or by which Buyer is bound or to which Buyer’s assets
are subject, (iii) result in the creation of any Lien on any assets of Buyer, or
(iv) require any authorization, consent, approval or notice by or to any Person.

 

4.3                                 Brokers.  Buyer has not retained any broker
in connection with the transactions contemplated by this Agreement.  Neither
Seller nor CYMRI will have any obligation to pay any broker’s, finder’s,
investment banker’s, financial advisor’s or similar fee in connection with this
Agreement or the transactions contemplated by this Agreement by reason of any
action taken by or on behalf of Buyer.

 

4.4                                 Litigation.  Buyer (i) is not subject to any
outstanding injunction, judgment, order or decree, and (ii) is not party to or,
to Buyer’s knowledge, threatened to be made a party to, any proceeding, hearing,
investigation, claim, legal action, suit, arbitration, governmental
investigation or other legal or administrative proceeding, which would
reasonably be expected to have a material adverse effect on Buyer’s ability to
consummate the transactions contemplated by this Agreement or otherwise perform
its obligations under any Transaction Document to which it is a party.

 

4.5                                 Consents and Approvals.  No consent,
authorization or approval of, filing or registration with, or cooperation from,
any Governmental Authority or any other Person not a party to this Agreement is
necessary in connection with the execution, delivery and performance by Buyer of
this Agreement or the consummation of the transactions contemplated hereby.

 

4.6                                 Investment Intent.  Buyer acknowledges that
the Securities have not been registered under the Securities Act and that the
Securities may not be resold absent such registration or unless an exemption
therefrom is available.  The Buyer is acquiring the Securities for its own
account, for investment purposes only and not with a view toward distribution

 

21

--------------------------------------------------------------------------------


 

thereof.  The Buyer qualifies as an “accredited investor”, as such term is
defined in Rule 501(a) promulgated pursuant to the Securities Act.

 

ARTICLE 5

CONDITIONS TO THE CLOSING

 

5.1                                 Conditions to Buyer’s Obligation.  Buyer’s
obligation to effect the transactions contemplated by this Agreement is subject
to the satisfaction as of the Closing of the following conditions precedent:

 

(a)                                  Representations and Warranties.  Each
representation and warranty set forth in Article 3 must be true and correct in
all material respects at and as of the Closing as though then made; provided
that any representation or warranty that specifically addresses matters only as
of a certain date shall be true and correct in all material respects as of such
date.

 

(b)                                 Proceedings.  There must not be any action,
suit, or proceeding pending or threatened before any Government Entity wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would
(i) prevent or prohibit the consummation of the transactions contemplated by
this Agreement, (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, (iii) adversely affect the
right of Buyer to own the Securities and to control the Company, or
(iv) adversely affect the right of the Company to own its assets and to operate
its business (and no such injunction, judgment, order, decree, ruling or charge
must be in effect).

 

(c)                                  Notices, Consents and Approvals.  All of
the notices, consents and approvals required for the consummation of the
transactions contemplated hereby, as set forth on the Disclosure Schedule
pursuant to Section 3.2(b), must have been given or obtained.

 

(d)                                 Seller’s and CYMRI’s Closing Documents.  The
following documents (duly executed as appropriate) must have been delivered to
Buyer:

 

(i)                                     this Agreement;

 

(ii)                                  the Decca Non-competition Agreement;

 

(iii)                               the Decca Option Agreement;

 

(iv)                              the Escrow Agreement;

 

(v)                                 the Non-competition Agreement;

 

(vi)                              the Sublease Agreement;

 

(vii)                           the Transition Services Agreement;

 

(viii)                        the Triumph MOU;

 

22

--------------------------------------------------------------------------------


 

(ix)                                a certificate (dated not more than 10 days
prior to the Closing), as to the good standing of the Company in its
jurisdiction of incorporation;

 

(x)                                   a certificate dated as of the Closing Date
from Seller, signed by the Secretary thereof and in form and substance
reasonably satisfactory to Buyer, certifying (A) that resolutions in the form
attached to the certificate have been duly adopted by Seller’s board of
directors and shareholders, as applicable, authorizing the execution of the
Transaction Documents to which it is a party, (B) the names and incumbency of
its officers who are empowered to execute the foregoing documents for and on
behalf of Seller, and (C) the authenticity of attached copies of the Articles of
Incorporation and Bylaws (or other organizational documents) of the Company and
Seller;

 

(xi)                                a certificate dated as of the Closing Date
from CYMRI, signed by the Secretary thereof and in form and substance reasonably
satisfactory to Buyer, certifying (A) that resolutions in the form attached to
the certificate have been duly adopted by CYMRI’s board of managers, authorizing
the execution of the Transaction Documents to which it is a party, (B) the names
and incumbency of its officers who are empowered to execute the foregoing
documents for and on behalf of CYMRI, and (C) the authenticity of attached
copies of the Certificate of Formation and operating agreement (or other
organizational documents) of CYMRI;

 

(xii)                             a certificate dated as of the Closing Date
signed by Seller in form and substance reasonably satisfactory to the Buyer
certifying that the Company’s consolidated earnings before interest, taxes,
depreciation, and amortization (after considering certain reasonable pro forma
adjustments satisfactory to Buyer, in its discretion), for the latest 12 month
period ending just prior to the Closing Date is at least $3,000,000;

 

(xiii)                          a certificate dated as of the Closing date
signed by Seller and CYMRI in form and substance reasonably satisfactory to the
Buyer certifying (A) the accuracy of the attached accounts receivable aging as
of the Closing Date; (B) the accuracy of the accounts payable aging as of the
Closing Date; (C) the cash balance of the Company as of the Closing Date; and
(D) the balance of the prepaid insurance of the Company as of Closing Date.

 

(xiv)                         an opinion of the legal counsel to Seller as to
the matters referred to on Exhibit H;

 

(xv)                            the certificates representing the Securities,
endorsed in blank or accompanied by duly executed stock powers;

 

(xvi)                         the resignations of each director and officer of
the Company, effective as of the Closing;

 

23

--------------------------------------------------------------------------------


 

(xvii)                      an assignment of all of Seller’s and CYMRI’s rights
related to the Company under the CYMRI Merger Agreement;

 

(xviii)                   estoppel certificates for the Leased Real Property, in
form and substance reasonably satisfactory to Buyer; and

 

(xix)                           such other documents, certificates, instruments
or opinions as Buyer may reasonably request, in form reasonably satisfactory to
Buyer.

 

(e)                                  MSA Amendments.  The Company and each of
the customers listed on Exhibit 5.1(e) must have entered into an amendment to
each of the respective master services agreements in form and substance
satisfactory to Buyer.

 

(f)                                    MSA Agreements.  The Company and each of
the customers listed on Exhibit 5.1(f) must have entered into master services
agreements in form and substance satisfactory to Buyer.

 

(g)                                 Releases.  Each of the Majority
Shareholders, Cantrell, the holders of any Debt or Lien with respect to the
Company and the Persons identified on Exhibit 2.2 to whom Seller Transaction
Expenses were paid must have entered into an agreement releasing and discharging
the Company and its assets from all claims and Liens in form and substance
satisfactory to Buyer.

 

5.2                                 Conditions to Seller’s and CYMRI’s
Obligation.  Seller’s and CYMRI’s obligation to effect the transactions
contemplated by this Agreement is subject to the satisfaction as of the Closing
of the following conditions precedent:

 

(a)                                  Representations and Warranties.  Each
representation and warranty set forth in Article 4 must be true and correct in
all material respects at and as of the Closing as though then made.

 

(b)                                 Proceedings.  There must not be any action,
suit, or proceeding pending or threatened before any Government Entity wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would
(i) prevent or prohibit the consummation of the transactions contemplated by
this Agreement, or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation.

 

(c)                                  Buyer’s Closing Documents.  The following
documents (duly executed as appropriate) must have been delivered to Seller:

 

(i)                                     this Agreement;

 

(ii)                                  the Escrow Agreement;

 

(iii)                               the Transition Services Agreement;

 

24

--------------------------------------------------------------------------------


 

(iv)                              a certificate (dated not more than 10 days
prior to the Closing), as to the good standing of Buyer in its jurisdiction of
organization or incorporation;

 

(v)                                 a certificate dated as of the Closing Date
from Buyer, signed by the Secretary thereof and in form and substance reasonably
satisfactory to Seller certifying (A) that resolutions in the form attached to
the certificate have been duly adopted by Buyer’s board of directors authorizing
the execution of this Agreement and the other Transaction Documents to which it
is a party, (B) the names and incumbency of its officers who are empowered to
execute the foregoing documents for and on behalf of Buyer, and (C) the
authenticity of attached copies of the certificate of incorporation and bylaws
of Buyer;

 

(vi)                              an opinion of the legal counsel to Buyer as to
the matters referred to on Exhibit I; and

 

(vii)                           such other documents, certificates, instruments
or opinions as Seller may reasonably request, in form reasonably satisfactory to
Seller.

 

ARTICLE 6

COVENANTS

 

6.1                                 Further Assurances.  Buyer, Seller and CYMRI
will take such further actions (including the execution and delivery of such
further instruments and documents) as the other party may reasonably request to
carry out the purposes of this Agreement.

 

6.2                                 Litigation Support.  From and after the
Closing, in the event that and for so long as the Company is actively contesting
or defending against any third party action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with any fact,
situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction arising on
or prior to the Closing Date involving the Company or its operations, Seller and
CYMRI agree to reasonably cooperate with Buyer and the Company.

 

6.3                                 Release.  Each of Seller and CYMRI, on
behalf of itself and any Person claiming through or under it, whether
derivatively or otherwise, releases and forever discharges the Company and its
subsidiaries, shareholders, officers, directors, employees, agents, attorneys,
affiliates, successors and assigns, and all of their respective assets, tangible
and intangible, real and personal from all actions, causes of actions, suits,
debts, sums of money, accounts, or other claims or demands whatsoever, in law,
equity or otherwise, whether fixed or contingent, known or unknown, which Seller
or CYMRI ever had, now has or hereafter may have, upon or by reason of, or
arising out of, any circumstance, agreement, event or matter occurring or
existing on or prior to the Closing Date, except for the rights, liabilities and
obligations arising out of, and the transactions contemplated by, this Agreement
and the other Transaction Documents.

 

25

--------------------------------------------------------------------------------


 

6.4                                 Continued Existence/Reserve Account.

 

(a)                                  On the Closing Date, Seller will deposit
$1,500,000 in a separate cash deposit account (the “Reserve Account”).  Until
such time as all Tax Liabilities of the Company or Seller that result from the
operations up to and including the Closing Date of the Company or from the
transactions contemplated herein (the “Reserve Tax Liabilities”) have been paid,
Seller agrees (i) to maintain its corporate existence, (ii) to maintain the
Reserve Account in accordance with this Section 6.4 and to not commingle the
funds held in the Reserve Account and (iii) to ensure that the Reserve Account
and the funds held therein remain free from any Lien that would restrict the
Company from accessing any portion of such funds to satisfy its obligations
under this Section 6.4 from time to time; provided, however, that if Seller does
not consummate a Sale of CYMRI on or prior to December 31, 2008, Seller shall be
entitled to withdraw $300,000 from the Reserve Account at any time after
December 31, 2008 and utilize such funds in any manner without restriction.

 

(b)                                 During such times as the Reserve Tax
Liabilities remain unpaid, within 15 days of the end each month, Seller will
deliver to Buyer the bank statements of the Reserve Account and a record of the
disbursements of the Reserve Account for the previous month.  Seller will give
Buyer access to the books, records and other information of Seller and the
Reserve Account to verify the balance and the disbursements of the Reserve
Account and matters related thereto.

 

(c)                                  During such time as the Reserve Tax
Liabilities remain unpaid, the Reserve Account will only be used to pay Reserve
Tax Liabilities or indemnify Buyer for its payment of Tax Liabilities of Seller
as provided for in this Agreement.  In the event there is a positive balance
remaining in the Reserve Account after the payment of all the Reserve Tax
Liabilities, Seller may utilize the remaining funds in any manner without
restriction.

 

(d)                                 Seller acknowledges and agrees that any
payment to Buyer for the indemnification of Tax Liabilities under this Agreement
will be paid out of the Reserve Account until such account has a zero balance
prior to any payment out of the funds escrowed pursuant to the terms of the
Escrow Agreement.

 

6.5                                 Accounts Receivable Aging.  For a period of
270 days after the Closing Date, Buyer will deliver to Seller a quarterly aging
of the accounts receivable of the Company that were outstanding as of the
Closing Date.

 

6.6                                 Preparation of Tax Returns; Payment of
Taxes.

 

(a)                                  Consolidated or Combined Tax Returns. 
Seller will include the Company, or cause the Company to be included in, and
will file or cause to be filed (at Seller’s expense), (i) the United States
consolidated federal income Tax Returns of Seller or its affiliates for all
taxable periods of the Company ending on or prior to the Closing Date
(including, without limitation, the consolidated federal income Tax Return for
the period ending on December 31, 2007 and the short period of the Company
ending on the Closing Date) and (ii) where applicable, all other consolidated,
combined or unitary Tax Returns of Seller and its affiliates for the taxable
periods of the Company ending (or the portion of any taxable period ending) on
or prior to the Closing Date, and will pay any and all Taxes due with respect to
the returns referred to in clause

 

26

--------------------------------------------------------------------------------


 

(i) or (ii) of this Section 6.6(a).  Seller will include any income, gain, loss,
deduction or other tax item arising from or attributable to the transactions
contemplated by this Agreement on its federal, state and local Income Tax
Returns for the taxable period of Seller which includes the Closing Date and
will pay all Taxes attributable thereto.  Seller also will file or will cause
the Company to file (at Seller’s expense) all other Tax Returns of or which
include the Company required to be filed (taking into account any extensions) on
or prior to the Closing Date and will pay any and all Taxes due with respect to
such Tax Returns.  All Tax Returns described in this Section 6.6(a) will be
prepared in a manner consistent with prior practice of Seller unless otherwise
required by applicable Legal Requirements.  Prior to filing the Tax Returns
described in this Section 6.6(a), Seller will, no later than 15 Business Days
prior to the due date of such Tax Returns (taking into account valid extensions
of time in which to file such Tax Returns), submit copies of such Tax Returns
and all supporting work papers and schedules to Buyer for its review and
approval.  Any comments Buyer desires to make with respect to such Tax Returns
will be provided to Seller in writing no later than five Business Days following
receipt of such Tax Returns and all supporting work papers and schedules from
Seller.  Seller will provide Buyer a final copy of any such Tax Returns.  Seller
will cause such Tax Returns to be timely filed and all Taxes shown as due
thereon to be timely and fully paid.

 

(b)                                 Certain State, Local and Foreign Income Tax
Returns.  Except for the state income and franchise Tax Returns of the Company
which are required to be filed in Texas, Louisiana and Mississippi for the
taxable period of the Company ending on December 31, 2007 and in 2008 (the “2007
and 2008 State Income Tax Returns of PEI”), Seller will cause to be prepared (at
Seller’s expense) all foreign, state and local Income Tax Returns of the Company
for periods ending on or prior to the Closing Date which are required to be
filed after the Closing Date.  Buyer will cooperate with Seller in connection
with Seller’s preparation of such Income Tax Returns, and will make available to
Seller such books, records and other information necessary for the preparation
of such Income Tax Returns.  Such Income Tax Returns will be prepared based on
and consistent with tax accounting methods and principles used in preparing such
Income Tax Returns for prior periods unless otherwise required by applicable
Legal Requirements.  Prior to filing the Tax Returns described in this
Section 6.6(b), Seller will, no later than 15 Business Days prior to the due
date of such Tax Returns (taking into account valid extensions of time in which
to file such Tax Returns), submit copies of such Tax Returns and all supporting
work papers and schedules to Buyer for its review and approval.  Any comments
Buyer desires to make with respect to such Tax Returns will be provided to
Seller in writing no later than five Business Days following receipt of such Tax
Returns and all supporting work papers and schedules from Seller.  Seller will
provide Buyer will a copy of each such Income Tax Return within five Business
Days of receipt of comments from Buyer incorporating any such comments Seller
accepts.  Buyer will cause each such Income Tax Return to be timely filed
following receipt thereof from Sellers.  Seller will be solely responsible for,
and will pay to Buyer not later than five (5) Business Days prior to the due
date for the payment thereof, all Taxes required to be paid with respect to such
Income Tax Returns.

 

(c)                                  2007 and 2008 Tax Returns of PEI; Other Tax
Returns.  Following the Closing Date, Buyer will be responsible for preparing or
causing to be prepared (i) the 2007 and 2008 State Income Tax Returns of PEI and
(ii) all federal, foreign, state and local Tax Returns required to be filed by
the Company after the Closing Date other than the Tax Returns required

 

27

--------------------------------------------------------------------------------


 

to be prepared and/or filed by Seller pursuant to Sections 6.7(a) and 6.7(b). 
Prior to filing the 2007 and 2008 State Income Tax Returns of PEI, Buyer will,
no later than ten (10) Business Days prior to the due date of such Tax Returns
(taking into account valid extensions of time in which to file such Tax
Returns), submit copies of such Tax Returns and all supporting work papers and
schedules to Seller for its review and approval.  Any comments Seller desires to
make with respect to such Tax Returns will be provided to Buyer in writing no
later than five (5) Business Days following receipt of such Tax Returns and all
supporting work papers and schedules from Buyer.  Prior to filing such Tax
Returns, Buyer will provide Seller a final copy of any such Tax Returns.  Buyer
will cause such Tax Returns to be timely filed and, subject to receiving the
payments from Seller referred to in Section 6.6(d), pay the Taxes shown as due
thereon.

 

(d)                                 Payment of Taxes.  Not later than five
Business Days before the due date for payment of Taxes with respect to any Tax
Returns which Buyer has the responsibility to file, Seller will pay to Buyer an
amount equal to that portion of the Taxes shown on such return for which Seller
has an obligation to indemnify Buyer pursuant to the provisions of
Section 7.2(b).

 

(E)                                  ALLOCATION OF TAXES.  FOR U.S. FEDERAL
INCOME TAX PURPOSES, THE TAXABLE YEAR OF THE COMPANY FOR 2008 WILL END AS OF THE
END OF THE DAY ON THE CLOSING DATE AND, WITH RESPECT TO ALL OTHER TAXES, SELLER
AND BUYER WILL, UNLESS PROHIBITED BY APPLICABLE LAW, CLOSE THE TAXABLE PERIOD OF
THE COMPANY FOR 2008 AS OF THE END OF THE DAY ON THE CLOSING DATE.  NEITHER
SELLER NOR BUYER WILL TAKE ANY POSITION INCONSISTENT WITH THE PRECEDING SENTENCE
ON ANY TAX RETURN.  IN ANY CASE WHERE APPLICABLE LAW DOES NOT PERMIT THE COMPANY
TO CLOSE ITS TAXABLE YEAR ON THE CLOSING DATE OR IN ANY CASE IN WHICH A TAX IS
ASSESSED WITH RESPECT TO A TAXABLE PERIOD WHICH INCLUDES THE CLOSING DATE (BUT
DOES NOT BEGIN OR END ON THAT DAY) (A “STRADDLE PERIOD”), THEN TAXES WILL BE
ALLOCATED AS FOLLOWS:  (I) IN THE CASE OF A TAX THAT IS BASED ON NET OR GROSS
INCOME, THE AMOUNT OF ANY TAXES OF THE COMPANY FOR THE PRE-CLOSING TAX PERIOD
WILL BE DETERMINED BASED ON AN INTERIM CLOSING OF THE BOOKS AS OF THE CLOSE OF
BUSINESS ON THE CLOSING DATE, (II) IN THE CASE OF A TAX THAT IS BASED ON A
SPECIFIC EVENT OR TRANSACTION, THE AMOUNT OF ANY TAXES FOR THE PRE-CLOSING TAX
PERIOD OR POST-CLOSING TAX PERIOD WILL BE DETERMINED BASED ON THE ACTUAL DATE OF
SUCH EVENT OR TRANSACTION AND (III) THE AMOUNT OF OTHER TAXES OF THE COMPANY FOR
A STRADDLE PERIOD WHICH RELATE TO THE PRE-CLOSING TAX PERIOD WILL BE DEEMED TO
BE THE AMOUNT OF SUCH TAX FOR THE ENTIRE TAXABLE PERIOD MULTIPLIED BY A FRACTION
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE TAXABLE PERIOD ENDING ON THE
CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF DAYS IN SUCH STRADDLE
PERIOD.  FOR TAXABLE PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE, THE ENTIRE
AMOUNT OF TAXES WITH RESPECT TO SUCH TAXABLE PERIOD (WHETHER OR NOT SHOWN ON THE
TAX RETURN) WILL BE ALLOCABLE TO SELLER.

 

(F)                                    PRE-CLOSING TAX ATTRIBUTES.  ALL TAX
REFUNDS AND CREDITS OF THE COMPANY ATTRIBUTABLE TO THE PRE-CLOSING PERIODS WILL
BE THE PROPERTY OF SELLER, AND IF RECEIVED BY BUYER OR THE COMPANY SUCH REFUNDS
AND CREDITS WILL BE PROMPTLY DELIVERED TO SELLER.  IF IT IS DETERMINED THAT THE
COMPANY’S TAX LIABILITY FOR STATE INCOME TAXES IN TEXAS, LOUISIANA AND
MISSISSIPPI FOR THE TAXABLE PERIOD ENDING IN 2007 AND THE PRE-CLOSING PORTION OF
SUCH LIABILITY FOR THE TAXABLE PERIOD ENDING IN 2008 (THE “PRE-CLOSING STATE TAX
LIABILITY”) IS LESS THAN THE ESTIMATED PRE-CLOSING STATE TAX LIABILITY, BUYER
WILL PAY TO SELLER THE AMOUNT BY WHICH ESTIMATED PRE-CLOSING STATE TAX LIABILITY
EXCEEDS THE PRE-CLOSING STATE TAX LIABILITY.

 

28

--------------------------------------------------------------------------------


 

6.7                                 Cooperation with Respect to Tax Returns. 
Buyer and Seller agree to furnish or cause to be furnished to each other, and
each at their own expense, as promptly as practicable, such information
(including access to books and records) and assistance, including making
employees available on a mutually convenient basis to provide additional
information and explanations of any material provided, relating to the Company
as is reasonably necessary for the filing of any Tax Return, for the preparation
for any audit, and for the prosecution or defense of any claim, suit or
proceeding relating to any adjustment or proposed adjustment with respect to
Taxes.

 


6.8                                 TAX SHARING AGREEMENTS.  TO THE EXTENT THERE
ARE ANY, ALL TAX SHARING AGREEMENTS AND ARRANGEMENTS BETWEEN (I) THE COMPANY ON
THE ONE HAND, AND (II) SELLER OR ANY OF ITS AFFILIATES ON THE OTHER HAND, ARE
TERMINATED EFFECTIVE AS OF THE CLOSING DATE AND HAVE NO FURTHER EFFECT FOR ANY
TAXABLE YEAR OR PERIOD (WHETHER A PAST, PRESENT OR FUTURE YEAR OR PERIOD), AND
THE COMPANY DOES NOT HAVE ANY ADDITIONAL PAYMENT OBLIGATIONS THEREUNDER WITH
RESPECT TO ANY PERIOD (WHETHER A PAST, PRESENT OR FUTURE PERIOD) IN RESPECT OF
THE RE-DETERMINATION OF TAX LIABILITIES OR OTHERWISE.


 

6.9                                 Sterling Bank Account.  Seller and CYMRI
will prompty deliver to the Company any and all checks and other payments
received by Seller or CYMRI that belong to the Company including, without
limitation, all payments for the Company received in [Sterling Bank Account
No.             ] (the “Sterling Bank Account”).  Seller and CYMRI agree to work
in good faith with Buyer and the Company to have the funds in the Sterling Bank
Account automatically transferred to an account designated by the Company,
including, without limitation, executing a letter of direction to transfer such
funds and/or transfer such account to the Company.

 

ARTICLE 7

SURVIVAL AND INDEMNIFICATION

 

7.1                                 Survival of Representations and Warranties. 
All of the representations and warranties contained in this Agreement will
survive the Closing and continue in full force and effect for a period of 24
months thereafter, except that (i) the representations and warranties in
Sections 3.1 (Organization, Power and Authorization), 3.2 (Binding Effect and
Noncontravention), and 3.4 (Capitalization) will survive forever, and (ii) the
representations and warranties in Sections 3.11 (Tax Matters) and 3.16 (Employee
Benefits) will survive until the expiration of the applicable statute of
limitations established by law.

 

7.2                                 Indemnification Obligations of Seller and
CYMRI.

 

(a)                                  General.  Seller and CYMRI agree, on a
joint and several basis, to indemnify Buyer from and against any Damages that
Buyer incurs as a result of, without duplication, (i) the breach of any of the
representations and warranties made by Seller or CYMRI in this Agreement,
(ii) the breach of any covenant made by Seller or CYMRI in this Agreement,
(iii) any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement engaged by Seller, CYMRI or the
Company, (iv) any inaccuracies in the amounts set forth in Exhibit 2.2 which,
when corrected and taken together, result in a decrease in the Purchase Price;
and (v) inaccuracies taken as a whole in the items included in the certificate
delivered by Seller to Buyer under Section 5.1(d)(xiii).

 

29

--------------------------------------------------------------------------------


 

(b)                                 Taxes.  Seller and CYMRI agree, on a joint
and several basis, to indemnify Buyer from and against any Damages that Buyer
incurs as a result of, without duplication, (i) all Taxes (or the non-payment
thereof) of the Company for all Pre-Closing Tax Periods, (ii) all Taxes of any
member of an affiliated, consolidated, combined or unitary group of which the
Company (or any predecessor) is or was a member on or prior to the Closing Date,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar Legal Requirement, and (iii) any and all Taxes of any Person imposed on
the Company as a transferee or successor, by contract or pursuant to any Legal
Requirement, which Taxes relate to an event or transaction occurring prior to
the Closing Date, provided, however, that Seller’s and CYMRI’s obligation to
indemnify Buyer pursuant to clause (i) of this Section 7.2(b) shall be reduced
by the amount by which the Estimated Pre-Closing State Tax Liability exceeds the
Pre-Closing State Tax Liability.  Seller and CYMRI agree, on a joint and several
basis, to reimburse Buyer for any Taxes which are the responsibility of the
Seller under this Section within 30 days after payment of such Taxes by Buyer or
the Company unless otherwise required by this Agreement to reimburse Buyer at an
earlier time, in which case Seller and CYMRI shall make such payments to Buyer
at such earlier time.

 

(c)                                  Accounts Receivable.  In the event the
accounts receivable of the Company as of the Closing Date that are not collected
in full within 270 days of the Closing Date exceeds $60,000 in the aggregate,
Seller agrees to pay the amount of such uncollected accounts receivable to the
extent they exceed $60,000 in the aggregate to Buyer by wire transfer or
delivery of other immediately available funds within ten days after receipt from
Buyer of written notice of such fact; provided, however, the uncollected
accounts receivable up to $60,000 in the aggregate for which no indemnity
payment is required pursuant to this Section 7.2(c) shall be included in the
calculation of Damages for purposes of Section 7.4(i) below.

 

(d)                                 Competition of Cantrell.  Seller and CYMRI
agree, on a joint and several basis, to indemnify Buyer from and against any
Damages that Buyer incurs as a result of any actions of Cantrell that would be a
breach under the Non-competition Agreement had he executed such agreement as a
Selling Party (as defined in the Non-competition Agreement).

 

(e)                                  Employee Benefits.  Seller and CYMRI agree,
on a joint and several basis, to indemnify Buyer from and against any Damages
that Buyer incurs arising out of any Employee Benefit Plan which relate to any
event, transaction, action or omission occurring on or prior to the Closing
Date, including without limitation, any liability arising out of an employee
stock ownership plan, failure of any Employee Benefit Plan to comply with Legal
Requirements, and any cost related to bringing any Employee Benefit Plan into
compliance with Legal Requirements.

 

7.3                                 Indemnification Obligations of Buyer.  Buyer
will indemnify Seller and CYMRI from and against any Damages that Seller and
CYMRI incurs as a result of, without duplication, (a) the breach of any of the
representations and warranties made by Buyer in this Agreement, (b) the breach
of any covenant made by Buyer in this Agreement, and (c) any fees or commissions
to any broker, finder or agent with respect to the transactions contemplated by
this Agreement engaged by Buyer.

 

30

--------------------------------------------------------------------------------


 

7.4                                 Limitations on Indemnification.  Seller and
CYMRI will have no obligation to indemnify Buyer from and against any Damages
resulting from any breach of any representation or warranty made by Seller or
CYMRI in this Agreement (i) until the total of all such Damages exceeds $200,000
in the aggregate (at which point Seller and CYMRI will be obligated to indemnify
Buyer from and against all such Damages relating back to the first dollar), and
(ii) the maximum amount of indemnification payments Buyer will be entitled to
receive from Seller and CYMRI for such Damages will be $2,000,000 in the
aggregate; provided, however, that the foregoing limitations will not apply to
(i) any breach of the representations and warranties made by Seller or CYMRI in
Sections 3.1 (Organization, Power and Authorization), 3.2 (Binding Effect and
Noncontravention), 3.4 (Capitalization) and 3.16 (Employee Benefits) or (ii) for
clarification purposes, the obligations of Seller and CYMRI under
Section 7.2(a)(ii), 7.2(a)(iii), 7.2(b), 7.2(c), 7.2(d), and 7.2(e).

 

7.5                                 Third Party Claims.

 

(a)                                  Notice.  If any third party notifies any
Indemnified Party of any matter that may give rise to a claim by such
Indemnified Party for indemnification pursuant to Section 7.2 or 7.3 (a “Third
Party Claim”), such Indemnified Party must give the Indemnifying Party from whom
indemnification is sought written notice of such Indemnified Party’s claim for
indemnification promptly after the Indemnified Party receives written notice of
such Third Party Claim; provided, however, that the failure of any Indemnified
Party to give timely notice will not affect any rights to indemnification
hereunder except to the extent that the Indemnifying Party is prejudiced by such
failure.

 

(b)                                 Control of Defense; Settlement.  An
Indemnifying Party, at its option, may defend the Indemnified Party against any
Third Party Claim so long as (i) the Indemnifying Party notifies the Indemnified
Party in writing within 30 days after the Indemnified Party has given notice of
the Third Party Claim that the Indemnifying Party will indemnify the Indemnified
Party for the Damages the Indemnified Party may suffer as a result of such Third
Party Claim, (ii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief, (iii) the Indemnifying Party is
not a party to the Third Party Claim such that the Indemnified Party determines
in good faith that joint representation would be inappropriate, and (iv) the
Indemnifying Party diligently defends the Third Party Claim.  If the
Indemnifying Party defends against the Third Party Claim, the Indemnified Party
may participate in the defense and employ counsel of its choice for such
purpose; provided, that such employment will be at the Indemnified Party’s own
expense.  The Indemnifying Party may not consent to the entry of any judgment or
enter into any settlement with respect to any Third Party Claim without the
prior written consent of the Indemnified Party (such consent not to be withheld
unreasonably).  If any of the conditions in clauses (i)-(iv) above become
unsatisfied, the Indemnified Party may defend against, and consent to the entry
of any judgment or enter into any settlement with respect to, the Third Party
Claim and the Indemnifying Party will be responsible for any Damages the
Indemnified Party may suffer as a result of the Third Party Claim to the extent
provided in this Article 7.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 8

MISCELLANEOUS

 

8.1                                 Public Announcements.  Seller, CYMRI and
Buyer will not issue and press release or make any public announcement relating
to the subject matter of this Agreement without the prior written consent of the
parties, which will not be unreasonably withheld.

 

8.2                                 Transaction Expenses.  Buyer, Seller and
CYMRI will each bear their own respective costs and expenses (including legal
fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.  In addition, Seller will bear the Company’s
costs and expenses (including legal fees and expenses) incurred in connection
with this Agreement and the transactions contemplated hereby.

 

8.3                                 Amendments.  No amendment, modification or
waiver of this Agreement will be effective unless made in writing and signed by
the party to be bound thereby.  No other course of dealing between or among any
of the parties or any delay in exercising any rights pursuant to this Agreement
shall operate as a waiver of any rights of any party.

 

8.4                                 Successors and Assigns.  All covenants and
agreements set forth in this Agreement will bind and inure to the benefit of the
respective successors and permitted assigns of the parties.  No party may assign
this Agreement nor any of its rights, interests or obligations hereunder without
the prior written consent of the other parties; provided, however, that Buyer
may assign any or all of its rights, interests, and obligations hereunder (i) to
one or more of its affiliates, (ii) for collateral security purposes to any
lender providing financing to Buyer, the Company or any of their affiliates and
any such lender may exercise all of the rights and remedies of Buyer hereunder,
and (iii) to any subsequent purchaser of Buyer, the Company, or any material
portion of their assets (whether such sale is structured as a sale of equity, a
sale of assets, a merger or otherwise).

 

8.5                                 Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to any choice of law or conflict provision or
rule (whether of such State or any other jurisdiction) that would cause the laws
of any other jurisdiction to be applied.

 

8.6                                 Notices.  All demands, notices,
communications and reports provided for in this Agreement will be in writing and
will be sent by facsimile with confirmation to the number specified below,
personally delivered or sent by reputable overnight courier service (delivery
charges prepaid) to the address specified below, or at such address as the
recipient party has specified by prior written notice to the sending party
pursuant to the provisions of this Section.

 

If to Buyer:

 

Hamilton Acquisition, Inc.

Attention: CEO

2040 North Loop West, Suite 390

Houston, TX 77018

 

32

--------------------------------------------------------------------------------


 

Facsimile: 713-956-0365

 

and

 

ShoreView Industries

Attention: Jeffrey A. Mudge

222 South Ninth Street, Suite 3230

Minneapolis, MN 55402

Facsimile: 612-436-0576

 

with a copy to:

 

Lindquist & Vennum P.L.L.P.

Attention: Dennis M. O’Malley and John D. Wambold

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Facsimile: 612-371-3207

 

If to Seller or CYMRI:

 

c/o Stratum Holdings, Inc.

Attention: Chairman/CEO

Three Riverway, Suite 1500

Houston, TX 77056

Facsimile: 713-973-6271

 

with a copy to:

 

Haynes and Boone, LLP

Attention: Bryce Linsenmayer

1221 McKinney Street, Suite 2100

Houston, TX 77010

Facsimile: 713-236-5540

 

Any such demand, notice, communication or report will be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile or on the second day after deposit with a reputable overnight courier
service, as the case may be.

 

8.7                                 Schedules and Exhibits.  The exhibits and
schedules to this Agreement constitute a part of this Agreement and are
incorporated into this Agreement for all purposes as if fully set forth herein. 
The Disclosure Schedule includes references to the particular Section of the
Agreement that relates to each disclosure.  Any disclosure which may be
applicable to another Section of this Agreement will be deemed to be made with
respect to such other Section if reasonably apparent from the face of such
disclosure, regardless of whether or not a specific

 

33

--------------------------------------------------------------------------------


 

cross reference is made thereto; provided, however, that no disclosure will be
deemed adequate to disclose an exception to a representation or warranty unless
the disclosure identifies the exception with reasonable particularity and
describes the relevant facts in reasonable detail.

 

8.8                                 Termination of Certain Pre-Closing
Agreements.  Effective as of the Closing, the Letter of Intent dated
September 11, 2007, by and among Hamilton Engineering, Inc., Seller, the
Majority Shareholders and Cantrell, will be terminated and of no further force
or effect.

 

8.9                                 Counterparts.  The parties may execute this
Agreement in two or more counterparts (no one of which need contain the
signatures of all parties), each of which will be an original and all of which
together will constitute one and the same instrument.  Facsimile signatures
shall be deemed to be and shall be treated for all purposes as original
signature pages.

 

8.10                           No Third Party Beneficiaries.  Except as
otherwise expressly provided in this Agreement, no Person which is not a party
will have any right or obligation pursuant to this Agreement.

 

8.11                           Headings.  The headings used in this Agreement
are for the purpose of reference only and will not affect the meaning or
interpretation of any provision of this Agreement.

 

8.12                           Entire Agreement.  This Agreement (including the
exhibits and schedules referred to herein) constitutes the entire agreement of
the parties relating to the subject matter hereof, and all prior understandings,
whether written or oral are superseded by this Agreement, and all prior
understandings, and all related agreements and understandings are terminated.

 

8.13                           Severability.  In case any one or more of the
provisions contained in this Agreement are held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
will not effect any other provision of this Agreement.

 

8.14                           Construction. The parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

8.15                           Cumulative Remedies.  The rights, remedies,
powers and privileges provided in this Agreement are cumulative and not
exclusive and will be in addition to any and all other rights, remedies, powers
and privileges granted by law, rule, regulation or instrument.  In addition,
Buyer may set off any amount to which it may be entitled under this Agreement,
including, without limitation, Article 7, against any amounts payable by Buyer
or the Company under this Agreement or any other Transaction Document.  The
exercise of this right by Buyer in good faith, whether or not ultimately
determined to be justified, will not constitute a default under this Agreement
or any other Transaction Document.

 

* * * * *

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.

 

BUYER:

SELLER:

 

 

HAMILTON ACQUISITION, INC.

STRATUM HOLDINGS, INC.

 

 

 

 

By:

      /s/ Charles R. Brown II

 

By:

      /s/ D. Hughes Watler, Jr.

Its:

 Chief Executive Officer

 

Its:

 Chief Financial Officer

 

 

 

CYMRI:

 

 

 

CYMRI, L.L.C.

 

 

 

 

 

By:

      /s/ Kenneth L. Thomas

 

Its:

 Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------